Citation Nr: 0719015	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected flak wound of the right thigh.  

2.  Entitlement to a compensable evaluation for the service-
connected scar of the right thigh.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from December 1942 
to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

In a February 2007 rating decision, the RO denied service 
connection for PTSD, hearing loss and tinnitus.  The veteran 
is not shown to have filed a Notice of Disagreement to date, 
and these matter are referred back to RO for appropriate 
action.   

A motion to advance this case on the Board's docket, which 
was received by the Board on May 11, 2007, was granted on 
June 7, 2007 due to the appellant's age.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The service-connected right thigh flak wound residuals 
currently are shown to be productive of a disability picture 
that more nearly approximates that of moderately severe 
damage involving Muscle Group XIV.  

2.  The service-connected scar of the right thigh currently 
is shown to be productive of a disability picture that more 
nearly approximates that of a poorly nourished or unstable 
scar.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 
percent, but not higher, for service-connected residuals of a 
flak wound of the right thigh are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.73 including 
Diagnostic Code 5314 (2006).  

2.  The criteria for the assignment of a rating of 10 
percent, but not higher for the service-connected scar of the 
right thigh are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7805 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  

Nevertheless, in June 2001, the RO sent the veteran a letter 
in which he was informed of the requirements needed to 
establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2007 
about disability ratings and effective dates that might apply 
if either of his increased rating claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant VA examination was conducted in February 2001.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2006).  


Flak Wound Of The Right Thigh

The veteran is currently assigned a 20 percent evaluation for 
his service-connected residuals of a flak wound of the right 
thigh under Diagnostic Code 5315, for disability of Muscle 
Group XV.  38 C.F.R. § 4.73, Diagnostic Code 5315.  

Under DC 5315, Muscle Group XV covers adduction of the hip (1 
,2 ,3 ,4); flexion of the hip (1, 2); and flexion of the knee 
(4).  This involves the mesial thigh group: (1) adductor 
longus; (2) adductor brevis; (3) adductor magnus; and (4) 
gracilis.  The criteria for rating disability of this muscle 
group provide for a 30 percent evaluation for a severe 
disability, 20 percent for moderately severe, 10 percent for 
moderate, and no percent for slight disability.  

Under DC 5314, Muscle Group XIV covers extension of the knee 
(2, 3, 4, 5); simultaneous flexion of the hip and knee (1); 
tension of the fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of the body (6); 
acting with hamstrings in synchronizing hip and knee (1, 2).  
This involves the anterior thigh group: (1) Sartorius; (2) 
rectus femoris; (3) vastus externus; (4) vastus intermedius; 
(5) vastus internus; and (6) tensor vaginae femoris.  The 
criteria for rating disability of this muscle group provide 
for a 40 percent evaluation for a severe disability, 30 
percent for moderately severe, 10 percent for moderate, and 
no percent for slight disability.  

The revised provisions of §4.56 provide that for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Id.  

Objective findings include minimal scarring; no evidence of 
fascial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in muscle tissue.  
Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  

Objective findings include entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.  

Moderately-severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

With severe muscle disability, there is evidence of wide 
damage to muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  In 
addition, X-ray evidence of minute multiple scattered foreign 
bodies, or visible evidence of atrophy, may indicate a severe 
muscle disability.  38 C.F.R. § 4.56(d)(4).  

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.  


Analysis

A careful review of the service medical records shows that 
the veteran sustained a perforating through and through 
gunshot wound of the upper third of the right thigh due to 
flak during a bombing raid over France in May 1944.  In 
initially, he underwent debridement.  The wound was 
considered moderately severe.  Later in May 1944, it was 
noted that the incision was well healed and slightly tender 
with marked loss of muscle tone.  

A December 1945 rating decision granted service connection 
for a 12 inch linear shrapnel wound scar of the upper right 
thigh, Muscle Group XIV, and assigned a 20 percent evaluation 
effective on November 2, 1945.  

When examined by VA in March 1948, there was no noted muscle 
loss, atrophy or deformity of the right thigh.  There was a 
full range of motion of the right lower extremity.  The 
diagnosis was that of healed scar of the right thigh.  

The private treatment records dated in 1981 reveal complaints 
of pain, weakness, and cramps in the right thigh.  

The VA examination in October 1981 showed some loss of motion 
of the right thigh; the x-ray studies revealed a calcific 
deposit in the soft tissues overlying the greater trochanter 
of the right femur.  

The private treatment records from August 1998 to June 2001 
reveal bilateral knee arthritis.  

On VA muscle examination of the right leg in February 2001, 
the veteran complained of having numbness and tingling, 
weakness, a loss of equilibrium and a tremor.  There was mild 
loss of Muscle Group XIV but no muscle function loss.  

The diagnosis was that of partial loss of Muscle Group XIV.  
It was noted that the weakness, tremor, and balance problems 
were unrelated to the veteran's service-connected flak wound.  

The private hospital records in 2002 note that the veteran 
underwent surgery after he fractured his right hip.  The 
medical evidence in May 2006 revealed that a one inch lift 
was to be added to the sole of the veteran's right shoe.  

A May 2005 unappealed rating decision denied the veteran's 
claim of service connection for arthritis of the right knee 
and for residuals of a fracture of the right hip.  

The veteran is currently assigned a 20 percent evaluation 
under Diagnostic Code 5315 for moderately severe disability 
of Muscle Group XV of the right lower extremity.  The service 
medical records in this regard revealed a wound of the right 
thigh without specifying a particular muscle group.  

However, the rating decision in December 1945 indicated that 
Muscle Group XIV was involved, and the diagnosis on VA 
examination in February 2001 was of a partial muscle loss of 
Muscle Group XIV.  

Given the veteran's current complaints and recent examination 
findings, the Board finds that the service-connected 
disability picture more nearly approximates that of 
moderately severe impairment of Muscle Group XIV.  
Accordingly, an increased evaluation of 30 percent for 
service-connected flak wound residuals of the right thigh 
under Diagnostic Code 5314 is warranted.  38 C.F.R. § 4.7.  

A rating in excess of 30 percent is not warranted for the 
veteran's service-connected flak wound residual of the right 
thigh because findings of severe impairment of Muscle Group 
XIV are not shown.  In other words, there is no evidence of 
the signs indicative of severe muscle impairment, such as 
evidence of wide damage to muscle groups in the missile 
track, loss of deep fascia or muscle substance, severe 
impairment of function, or X-ray evidence of minute multiple 
scattered foreign bodies or visible evidence of atrophy.  38 
C.F.R. § 4.56(d)(4).  


Scar Of The Right Thigh

The veteran is currently assigned a noncompensable evaluation 
for his service-connected scar of the right thigh under 
38 C.F.R. § 4.118, Diagnostic Code 7805, which rates on the 
limitation of function of the affected part.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2006), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's scar.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  

Therefore, the Board will evaluate the veteran's claim under 
both the old and new criteria in the VA Schedule for Rating 
Disabilities and the current regulations, as done by the RO 
in the October 2002 Statement of the Case.  

However, the VA's Office of General Counsel determined in an 
opinion that the amended rating criteria, if favorable to the 
claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOGCPREC 3-00 (Apr. 10, 2000).  

Under both the old and new criteria, Diagnostic Code 7805 
provided that certain scars would be rated based on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002, 2006)  

Under the new criteria, Diagnostic Code 7802 involves scars, 
other than of the head, face, or neck, that are superficial 
and that due not cause limited motion, with a 10 percent 
evaluation assigned when the area is 144 square inches (929 
sq. cms) or greater .  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2002)  

Under the old criteria, Diagnostic Code 7803, a 10 percent 
evaluation was assigned for scars that were superficial and 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  

Under the new criteria, Diagnostic Code 7803, a 10 percent 
evaluation is assigned for scars that are superficial and 
unstable.  Note (1) An unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  

Under the old criteria, a 10 percent evaluation was warranted 
under Diagnostic Code 7804 for superficial scars that were 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  

Under the current criteria, a 10 percent evaluation is 
assigned for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  


Analysis

As noted, both the former and current versions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 allow for rating scars which 
cause functional loss to be rated on limitation of function 
of the affected part.  However, there is no functional loss 
that can be attributed to the right thigh scar.  

When examined by VA in February 2001, the veteran said that 
he did not have any symptoms due to the scar.  Although there 
was noted to be no tenderness, disfigurement or functional 
limitation, the scar was noted to be adherent.  
Significantly, the scar was also noted to measure 27 cms by 1/2 
to 1/4 cms.  

The Board finds on review of the entire record both before 
and after August 30, 2002 that service-connected disability 
picture more nearly approximates that of either poorly 
nourished or unstable scar.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2002, 2006).  

Accordingly, the Board finds that an increased, separate 
rating of 10 percent for the service-connected scar of the 
right thigh is for application in this case.  



ORDER

An increased rating of 30 percent, but no more  for the 
service-connected residuals of the flak wound of the right 
thigh is granted, subject to the regulations controlling 
disbursement of VA of monetary benefits.   

An increased, separate  rating of 10 percent, but no more for 
the service-connected scar of the right thigh is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals 






 Department of Veterans Affairs


